Citation Nr: 1500227	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-17 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left upper extremity.

3.  Entitlement to an effective date earlier than December 10, 2007, for the grant of service connection for degenerative disc disease of the cervical spine. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In March 2010, the Veteran requested a hearing before a Veterans Law Judge in Washington, DC, but in April 2012, he withdrew his hearing request. 

In order to comport with the evidence of record, the issue of entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left upper extremity has been added.

The electronic record contains evidence submitted after the issuance of a September 2011 statement of the case.  This evidence is not pertinent to the issues on appeal.  As such, a remand for referral for initial consideration by the agency of original jurisdiction (AOJ) is not warranted.  38 C.F.R. § 20.1304(c) (2014). 

An October 2014 statement by the Veteran raised two additional issues.  The first issue is whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for hypertension, to include as secondary to service connected posttraumatic stress disorder (PTSD).  The second issue is entitlement to an increased disability rating for service-connected PTSD.  As neither issue has been adjudicated by the AOJ, the Board does not have jurisdiction and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Over the course of the period on appeal, the Veteran's degenerative disc disease limited forward flexion of the cervical spine to no less than 30 degrees during medical examinations; additional functional loss and limitation of motion was reported due to pain, fatigue, weakness, and flare-ups.

2.  Over the course of the appeal, the Veteran's radiculopathy of the left upper extremity (non-dominant hand) has been no worse than moderate in nature, as manifested by numbness, tingling, loss of sensation, episodic pain, and weakness.

3.  The Veteran filed a claim of service connection for a "neck disability" on December 10, 2007, and service connection was granted from that date by the April 2009 rating decision on appeal.  An earlier communication identifying the benefit sought is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent, but no higher, for degenerative disc disease of the cervical spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235-5243 (2014).

2.  The criteria for an initial rating of 20 percent, but no higher, for radiculopathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 8515 (2014).

3.  The criteria for an effective date prior to December 10, 2007, for degenerative disc disease of the cervical spine not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation and the effective date following the grant of service connection.  In a January 2008 letter, the Veteran did receive notice of the regulations pertinent to the establishment of an effective date and of the disability rating.  In any case, once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in April 2008 and May 2011; the record does not reflect that these examinations are inadequate for rating purposes.  The examiners fully described the symptomatology and functional impact of the Veteran's disability, allowing the Board to make a full and fair determination as to the appropriate disability rating.

Additionally, the effective date claim turns on when a claim was filed.  The record appears complete and all relevant evidence as to this issue has been obtained.  Thus, VA's duty to assist has been met.

There is no indication that any additional evidence relevant to the issues decided is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  


II. Analysis

A.  Initial Ratings

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran seeks an initial rating in excess of 20 percent for his service-connected degenerative disc disease of the cervical spine, which is currently rated under DC 5237, for "lumbosacral or cervical strain."  The evidence also shows that the Veteran has stenosis, spondylitis, and intervertebral disc syndrome.  Spine disabilities are generally rated under the same formulas, with the exception of intervertebral disc syndrome which has an alternate rating formula for incapacitating episodes.  See 38 C.F.R. § 4.71a, DCs 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  Id.

There are several notes set out after the diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate DC.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

Note 1: For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Facts

The Veteran underwent a VA examination in April 2008.  He reported that ever since he injured his neck in service, each year the pain has become worse.  The pain radiates form his neck out to his shoulders.  He stated that he currently has neck pain about once monthly.  He cannot turn his neck through its full range of motion.  He has flare-ups about once a month and during flare-ups his limitation of motion is 50 percent worse.  He reported no incapacitating episodes requiring bed rest and treatment in the past 12 months.

The examiner noted that x-rays dated January 2008 revealed degenerative disc changes to C4-C5, C5-C6, and C6-C7.  A review of his medical history revealed his disability results in fatigue, decreased motion, stiffness, and spasms.  

Upon physical examination, the Veteran exhibited normal posture, head position, symmetry, and gait.  Muscle tone was normal and there was no atrophy.  There was no ankylosis.  Forward flexion was shown to be zero to 30 degrees with no pain.  Extension was marked as to 22 degrees, with pain at 22 degrees.  Right lateral flexion was recorded as zero to 20 degrees, with pain at 20 degrees.  Left lateral flexion was zero to 20 degrees, with pain at 20 degrees.  Right rotation was zero to 30 degrees with pain at 30 degrees, and left rotation was zero to 15 degrees with pain at 15 degrees.  

Sensory examination graded 2 (normal) for all upper extremities.  Reflex examination was 2+ (normal) for all upper extremities.  A motor examination testing flexion and extension for the upper extremities (elbow, wrist, finger, and thumb) were normal.

In terms of functional effect, the examiner found that this disability did not limit his ability to walk.  In regards to employability, the Veteran has been a consultant for IBM for over 38 years.  The Veteran reported that he was unsure if it affected his job.  He added that he has to turn his whole body instead of just his neck.

A February 2010 MRI showed multilevel degenerative disk changes at C2-C3, C3-C4, C4-C5, C5-C6, C6-C7, and C7-T1.  The most significant level was C5-C6 where there was moderate degenerative disk disease and spondylitis with left-sided centralized disc protrusion causing bilateral foraminal stenosis and mild to moderate central stenosis.

A March 2010 letter from R. Neville Gates, MD, diagnoses cervical radiculopathy and degenerative disc disease.  It states that the Veteran has daily symptoms of numbness, tingling, and episodic pain in the left upper extremity.  Left hand strength is weakened causing him trouble to grasp objects.  A detailed motor examination for the upper extremities (elbow, wrist, finger, and thumb) revealed 5/5 results on the right and 4+/5 on the left.  (A 4/5 is interpreted as active movement against some resistance, and a 5/5 is interpreted as active movement against full resistance.)

In November 2010, the Veteran claimed his back disability had worsened.  Accordingly, he was provided a VA examination to determine the current severity of his disability.

In May 2011, the Veteran underwent this VA examination.  The Veteran reported that he has had no neck surgeries, but he has had several steroid injections, most recently in June 2010.  He has worn a soft collar for the past 9 or 10 months.  He has no bowl or bladder incontinence.  Pain radiates to his thumb, index, and long finger in the left upper extremity on an intermittent basis.  He reported left upper extremity weakness.  There is no radiating pain or weakness in the right upper extremity.  He has flare-ups three to four times a year, which are moderate in severity and last one to two weeks.  He estimated that he loses 75 percent of his range of motion during flare-ups.  He did not report any incapacitating episodes requiring bed rest and physician treatment in the past 12 months.

In regards to functional effect, the Veteran reported that he has difficulty putting on his shoes and his shirt.  He has difficulty bathing whenever he has to do left upper extremity reaching.  He is currently employed as a teacher and he has difficulty turning his neck.  He missed approximately three to four days of work in the past year due to neck pain.

On physical examination, flexion was zero to 40 degrees, diminished upon repetition to 30 degrees; extension zero to 25 degrees; bending to both sides was zero to 20 degrees; rotation to the left was zero to 25 degrees; and rotation to the right was zero to 30 degrees.  There was pain at the end of all ranges.  Other than as noted for flexion, there was no other loss of motion on repetition.

The Veteran is tender to palpation in his lower cervical paraspinal muscles bilaterally.  There are no objective signs of spasm or deformity.  Upper extremity strength is graded 5 on the left with the exception of his bicep which are graded 5- with left arm pain and his intrinsic muscles which are graded 5- with left thumb pain.  Right upper extremity strength is graded 5.  Sensation is intact to light touch on the right and left, with the exception of diminished but present in his left thumb.  Deep tendon reflexes graded 2+ bilaterally.  Hoffman's response was negative. Rapid alternating movements were mildly slow on the left when compared with the rights.

In addition to the above evidence, the Veteran also submitted all of his private treatment records dating back to 1995.  Of note, the Veteran's radiculopathy is characterized as mild and wholly sensory in nature.


Analysis

Throughout the course of the appeal, medical examinations revealed forward flexion of the cervical spine no worse than zero to 30 degrees, including on repetition.  This was shown by both the April 2008 and May 2011 VA examinations.  Additionally, the April 2008 VA examination revealed a combined range of motion of 137 degrees, and the May 2011 VA examination showed an improvement to 145 degrees.  The next higher rating, a 30 percent rating, requires forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  Accordingly, the next higher rating is not warranted on the basis of objective range of motion measurements.

The Board finds, however, that a 30 percent rating is warranted on the basis of functional loss due to pain, fatigue, weakness, and flare-ups causing additional disability beyond that reflected in his range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45.  The Veteran has provided credible reports that his back disability becomes much more disabling, to the extent of a 50 to 75 percent additional reduction in range of motion, during flare-ups.  On the May 2011 VA examination he reported that he missed 3 or 4 days of work in the past year.  VA examinations have also found functional loss due to pain on motion.  In reconciling the lay and medical evidence of record, the Board finds that, when resolving reasonable doubt in the Veteran's favor, his back disability is manifested by symptoms that more nearly approximate the criteria for a 30 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7.

The criteria for the next higher rating, 40 percent, have not been met at any point during the rating period on appeal.  The record is absent of any lay or medical evidence of unfavorable ankylosis of the entire cervical spine or any neurological abnormalities other than service-connected radiculopathy.  Alternatively, the Veteran does not contend and the record does not show any incapacitating episodes having a total duration of at least 4 weeks during any 12 month period on appeal; as such, a 40 percent rating is also not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

In sum, the evidence supports a 30 percent rating, but no higher, for the cervical spine disability.  This disability should, however, be rated under DC 5242 for degenerative arthritis of the spine.

The Veteran contends that the symptomatology of his neck disability meets the 40 percent rating criteria under DCs 5238 (spinal stenosis) and 5240 (ankylosing spondylitis), but not under DC 5237 (cervical strain).  The appropriate DC for the Veteran's neck disability is DC 5242 (degenerative arthritis of the spine).  While medical records demonstrate spinal stenosis and spondylitis, they are rated under the same criteria as degenerative arthritis of the spine so the Veteran would not be eligible for a higher rating under those DCs.  The symptomatology of those disabilities is also indistinguishable from that of the degenerative disc disease, and so separate ratings for those disabilities would constitute pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As discussed above, the evidence supports a 30 percent rating, but no higher, for the neck disability; a 40 percent rating is not warranted.

Medical records demonstrate that the Veteran's back disability also results radiculopathy of the left upper extremity.  Currently, the Veteran receives a 10 percent rating under DC 8515 for this disability.  It manifests in symptoms of numbness, tingling, loss of sensation, and episodic pain.  There is subjective weakness in his left hand causing him to have trouble grasping objects; however, weakness was not confirmed by VA examinations.  VA examinations do not show muscle atrophy or abnormalities as to flexion or extension of the thumb or fingers.  As a result of these symptoms, he has difficulty getting dressed, reaching with his left arm, and turning his neck.  Additionally, he receives steroid injections to relieve these symptoms.  Based on this symptomatology and its functional impact, and when resolving reasonable doubt in the Veteran's favor, a 20 percent for moderate incomplete paralysis is warranted under DC 8515 as the Veteran's left hand is his non-dominant hand.  A higher 30 percent rating for severe incomplete paralysis is not warranted as the radiculopathy is mainly sensory in nature.

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b).  The Board notes that all findings and impairment (limitation of motion, functional limitation, pain of the cervical spine, and the radiating symptoms to the left upper extremity) associated with the service-connected disability at issue is encompassed by the schedular criteria for the rating assigned.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Effective Date

The Veteran contends that an effective date earlier than December 10, 2007 is warranted for the grant of service connection for the cervical spine disability.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2).  

A "claim" is "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is any communication or action indicating an intent to apply for benefits.  38 C.F.R. § 3.155(a) (2014).  However, such communication must identify the benefit sought.

On March 29, 2007, the Veteran wrote "I intend to file a claim for service connected disability."  While this communication is earlier than the currently assigned effective date, this statement does not identify the benefit sought; thus, it is not considered an informal claim.  38 C.F.R. 3.155(a); Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009) (holding that the requirement to identify the benefit sought means that a claimant must describe the nature of the disability for which he is seeking benefits).

The Veteran filed a formal claim for entitlement to service connection for a "neck disability" on December 10, 2007.  This is the effective date of the award of service connection because it is the earliest communication identifying the benefit sought.  Also, it was many years after service, so the provision for claims filed within one year of separation from service is not applicable.

There is earlier evidence from a private physician demonstrating a cervical spine problem; however, as this claim has not been previously adjudicated the provisions of 38 C.F.R. § 3.157 are inapplicable.

Accordingly, the preponderance of the evidence is against an effective date prior to December 10, 2007 for the award of service connection for degenerative disc disease of the cervical spine; there is no doubt to be resolved; and an earlier effective date is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating of 30 percent for degenerative disc disease of the cervical spine is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating of 20 percent for radiculopathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An effective date earlier than December 10, 2007 for the grant service connection for degenerative disc disease of the cervical spine is denied.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


